Citation Nr: 0616934	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-27 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a brain 
concussion, including an acquired psychiatric disorder 
claimed as post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
October 1967.  

This appeal arises from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego.  On his substantive appeal, the veteran limited 
the issues to service connection for PTSD.  38 C.F.R. 
§ 20.200 (2005).  

For reasons which are set out in detail in the body of the 
remand, the Board has redrafted the issue as it appears on 
the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records include a March 1965 
Report of Medical Treatment, Hospitalization, and Allied 
Services.  It reveals that in January 1965 the veteran was 
injured in a motor vehicle accident when he drove off the end 
of a bridge whose construction had not been completed.  The 
veteran sustained a brain concussion and scalp laceration.  
Included in the report was a bill from the Greater 
Bakersfield Memorial Hospital for treatment including a 
notation and bill for "skull."  The veteran was then 
transferred to the Naval Hospital in Haven where X-rays 
revealed compression fractures of T12, L1 and L2.  

Subsequently, the veteran's September 1967 Report of Enlisted 
Performance indicated the veteran was a good worker, but did 
not always think clearly when performing his assigned duties.  

Private medical records, dated in June 1999, reveal the 
veteran suffered an arm injury in a truck accident in 
November 1995.  He developed carpal tunnel, and then 
developed reflex sympathetic dystrophy.  He had a series of 
nerve block injections and on February 18, 1999 received an 
injection of Fentynal epidurally.  The veteran became 
severely mentally incapacitated for five days.  He had not 
been the same since.  An evaluation of the veteran resulted 
in diagnoses of a cognitive disorder, not otherwise 
specified; depression; and a deferred diagnosis of rule out 
borderline IQ.  It was noted the veteran was an extremely 
poor historian, and the evaluation had been rescheduled to a 
time when his wife could be present.  The veteran reported 
his only past psychiatric treatment was in high school when 
he saw a psychiatrist and was placed in special education.  

The first report of flashbacks appears in a March 2002 
private medical record.  In June 1999, on the initial 
evaluation, it was noted the veteran had been in Vietnam but 
did not have any serious problems with PTSD.  

April 2002 private medical records report the veteran 
appeared to be somewhat disoriented.  It was noted he 
continued to have PTSD symptoms.  January 2003 records 
include diagnoses of PTSD and depression.  

The RO attempted to verify the veteran's claimed in-service 
stressors.  U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) responded that there were no records the 
veteran's vessel engaged in combat.  

The facts set out above raise questions as to whether the 
veteran's currently diagnosed psychiatric disorders may be 
related to the brain concussion sustained in service.  

The Board has concluded the record is incomplete.  The 
veteran has not been afforded a VA psychiatric or 
neurological evaluation.  The claims folder does not include 
the veteran's complete service personnel record, his records 
of VA PTSD group attendance, the records of treatment from 
his November 1995 truck accident, or the records from the 
Greater Bakersfield Memorial Hospital in January 1965 of 
diagnosis of a brain concussion.  

Accordingly, the case is REMANDED for the following action:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him for a psychiatric 
disorder, a November 1995 truck accident, 
reflex sympathetic dystrophy, and PTSD.  
With any necessary authorization from the 
veteran, VA should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
been previously secured.  Specific 
requests should be made for the veteran's 
records of treatment from the Bakersfield 
Memorial Hospital, 420 30th Street, 
Bakersfield, CA 93301, 327-4647 during 
January 8th through the 11th, 1965 and VA 
records for attendance at PTSD groups.  

2.  VA should obtain the veteran's 
complete service personnel file through 
official channels.  

3.  VA should arrange for the veteran to 
have a neurological and psychiatric 
evaluation, by physician/s with 
specialties in those disciplines.  The 
purpose of the evaluation is to determine 
if the veteran has any residuals of a 
brain concussion, including an acquired 
psychiatric disorder.  The claims folder 
should be made available to the examiner 
in conjunction with the evaluations.  The 
examiner is asked to specifically review 
the service personnel records (including 
any placement or aptitude testing, and 
performance ratings), service medical 
records which include a Report of Medical 
Treatment, Hospitalization, and Allied 
Services noting the veteran sustained a 
brain concussion in January 1965; private 
medical records dated in June 1999 which 
included a history of special education, 
treatment for reflex sympathetic 
dystrophy and diagnoses of a cognitive 
disorder and depression; and private 
medical records which note symptoms of 
PTSD.  

The examiner is asked to diagnose any 
residuals of the brain concussion 
sustained in service and any current 
acquired psychiatric disorder.  For each 
currently diagnosed psychiatric disorder 
the examiner is asked to answer the 
following question:  Is it at least as 
likely as not (50 percent chance) that 
any currently diagnosed acquired 
psychiatric disorder is related to 
service?  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



